Title: To Thomas Jefferson from Benjamin Rush, 6 October 1800
From: Rush, Benjamin
To: Jefferson, Thomas



Dear Sir/
Philadelphia October 6th 1800

I agree with you in your Opinion of Cities. Cowper the poet very happily expresses our ideas of them compared with the Country.  “God made the Country—man made Cities.” I consider them in the same light that I do Abscesses on the human body viz: as reservoirs of all the impurities of a Community.
I agree with you likewise in your wishes to keep religion and government independant of each Other. Were it possible for St. Paul to rise from his grave at the present juncture, he would say to the Clergy who are now so active in settling the political Affairs of the World. “Cease from your political labors your kingdom is not of this World. Read my Epistles. In no part of them will you perceive me aiming to depose a pagan Emperor, or to place a Christian upon a throne. Christianity disdains to receive Support from human Governments. From this, it derives its preeminence over all the religions that ever have, or ever Shall exist in the World. Human Governments may receive Support from Christianity but it must be only from the love of justice, and peace which it is calculated to produce in the minds of men. By promoting these, and all the Other Christian Virtues by your precepts, and example, you will much sooner overthrow errors of all kind, and establish our pure and holy religion in the World, than by aiming to produce by your preaching, or pamphflets any change in the political state of mankind.”
A certain Dr Owen an eminent minister of the Gospel among the dissenters in England, & a sincere friend to liberty, was once complained of by one of Cromwell’s time serving priests,—that he did not preach to the times. “My business and duty said the disciple of St Paul is to preach—to Eternity— not to the times.” He has left many Volumes of Sermons behind him, that are so wholly religious, that no One from reading them, could tell, in what country,—or age they were preached.—
I have sometimes amused myself in forming a Scale of the different kinds of hatreds. They appear to me to rise in the following Order. Odium Juris-consultum, Odium medicum, Odium philalogicum, Odium politicum, and Odium theologicum. You are now the Subject of the two last. I have felt the full force of the 2nd: and 4th degrees of hostily from my fellow Creatures. But I do not think we shall ultimately suffer from either of them. my persecutions have averted, or delayed the usual languor of 55 in my mind. I read, write, and think with the same vigor and pleasure that I did fifteen years Ago. As natural stimuli are sometimes supplied by such as are artificial in the production of human life, so Slander seems to act upon the human mind. It not only supplies the place of fame, but it is much more powerful in exciting Our faculties into vigorous and successful exercises.—

To persevere in benevolent exertions After ungrateful returns for former Services, it is only necessary to consider mankind as Solomon considered them several thousand years ago,—viz: as labouring Under madness. A few Cures, or even a few lucid intervals produced in a state, or nation, will repay the unsuccessful labors of many years. “No good effort is lost” was a favorite Saying of the late Dr: Jebb.—A truth cannot perish; Altho’ it may sleep for Centuries. The Republics of America are the fruits of the precious truths that were disseminated in the Speeches and publications of the republican patriots in the British parliament one hundred and sixty years Ago. My first american Ancestor Jno: Rush commanded a troop of horse in Cromwell’s Army. He Afterwards became a Quaker and followed Wm Penn in 1683 to Pennsylvania. My brother possesses his horseman’s sword. General Darke of your state, who is descended from his youngest daughter, owns his Watch. To the sight of his Sword, I owe much of the Spirit which animated me in 1774, and to the respect & admiration which I was early taught to cherish for his Virtues, and exploits, I owe a large portion of my republican temper and principles.—Similar circumstances I believe produced a great deal of the Spirit and exertions of all those Americans who are descended from Ancestors that emigrated from England between the years 1645 and 1700.
I send you herewith some musk melon seeds of a quality as much Above the common melons of our Country, as a pine Apple is superior to a potatoe. They were brought originally from Minorca. The Ground must be prepared for them at the usual time, by having some brush burn’t upon it.—The fire destroys the eggs of insects in the ground, & the ashes left by it, manures the ground so as to prepare it for the Seeds. No vine of any kind should grow near them. They are, when ripe, a little larger than a Child’s head—round—and have a green rind. They are never mealy, but juicy, and cannot be improved by Sugar, pepper, salt or any Other Addition that can be made to them.
We have had a few Cases of yellow fever in our City, eno’ to satisfy unprejudiced persons that we have not been defended from it by our Quarantine law. They were all evidently of domestic Origin.—
I reciprocate your kind expressions, upon the probability of our not meeting again, and feel sincere distress upon the Account of it. I shall always recollect with pleasure the many delightful hours we have spent together from the day we first met on the banks of Skuilkill in the year 1775 to the day in which we parted. If the innocent & interesting subjects of our occasional Conversations should be a delusive  One,—the delusion is enchanting. But I will not admit that we have been deceived in our early, and long Affection for republican forms of Government. They are, I believe, not only rational, but practicable. As well might we reject the pure and simple doctrines & precepts of Christianity, because they have been dishonoured by being mixed with human follies & crimes by the corrupted Churches of Europe, as renounce our republics because their name has been dishonoured by the follies and crimes of the French Nation. The preference which men, depraved by false government have given to monarchy, is no more a proof of its excellency, than the preference which men whose Appetites have been depraved by drinking Whiskey, is a proof that it is more wholesome than Water. Thousands have derived health and long life from that wholsome beveridge of nature, while tens of thousands have perished from the use of the former liquor.
Representative & elective Government appears to be a discovery of modern times. It has met with the fate of many Other discoveries which have had for their Objects the melioration of the Condition of man. It has been opposed, traduced, and nearly scouted from the face of the earth. The Science of medicine abounds with instances of new truths being treated in the same manner. The cool Regimen which Dr Sydenham applied with general success to the small pox, was exploded before he died by his Cotemporary physicians. In the year 1767 it was revived in London by Dr Sutton, and now prevails all over the World.
Excuse the length of this letter. my pen has run away with me.—Pray throw it in the fire as soon as you have read it. Not a line of it must be communicated to a human Creature with my name.
When you see Mr Madison please to tell him he is still very dear to his, and your sincere & Affectionate friend

Benjn: Rush


PS: From the difficulty of packing up the Melon seed so as to send them by the post, I have concluded to send them to you in the Winter at the federal city by a private hand.—

